DETAILED ACTION
This office action is a response to an application filed on 06/26/2020, in which claims 1-14 and 22-27 are pending and ready for examination.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 24 and 27 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by CUI et al. (hereinafter, “CUI”; 20150319731).
In response to claim 11, 
CUI teaches a method of transmitting configuration information, the method being applied to a Secondary Node (SN) (fig. 6, “Positioning server”; paragraph 172, Positioning server), the method comprising: obtaining In-Device Coexistence (IDC) assistance information of a user terminal (fig. 6, steps 602 and 603, paragraphs 168 and 170 are interpreted as receiving a coexistence interference information or IDC information form an UE (via a base station));
sending assistance configuration information of IDC interference cancellation to the user terminal or a Master Node (MN) (fig. 6, step 604, paragraphs 172 -173, sending auxiliary data with frequency for positioning signal is interpreted as sending assistance information to an UE for repositioning the UE for avoiding interference or cancelling IDC), 
wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (fig. 6, step 604, paragraphs 172 -173, sending auxiliary data with frequency for positioning signal is interpreted as sending assistance information  to an UE for repositioning the UE for avoiding interference or cancelling IDC). 
In response to claim 12, 
CUI teaches further comprising: before obtaining the IDC assistance information of the user terminal, determining configuration information of the IDC assistance information by transmitting a signaling between the MN and the SN (fig. 7, step 704, paragraph 188 and 189, sending a coexistence interference information by the base station is read as receiving or determining by the positioning server based on the signal transmitted between base station or MN and position server or SN), wherein, the configuration information of the IDC assistance information comprises at least one of a measurement object identifier (paragraph 109, a positioning measurement task), a measurement configuration identifier, a measurement identifier, and report indication information for indicating whether the user terminal is allowed to report the IDC assistance information. 
In response to claim 13, 
CUI teaches wherein, the configuration information of the IDC assistance information is sent by the MN to the SN (fig. 6, step 603, paragraph 188, sending a coexistence interference information by the base station to the position server), figure 6 shows position server does not send ant message to the base station after step 603), the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the SN does not send the feedback message, then the SN is deemed to accept the configuration information of the IDC assistance information (figure 6, not sending any message by the position server to the base station after step 603  is interpreted as receiving or accepting coexistence information (sent  in step 603)); or
the configuration information of the IDC assistance information is sent by the SN to the MN, the MN sends or does not send a feedback message to the SN, the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the MN does not send the feedback message, then the MN is deemed to accept the configuration information of the IDC assistance information. 
In response to claims 24 and 27, 
CUI teaches a Secondary Node (SN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program (paragraph 305 teaches this limitation), the processor implements steps in the method of transmitting configuration information according to claim 11 (this limitation is rejected same as claim 11). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C 103 (a) as being anticipated by AHN JAE-HYUN et al. (hereinafter, “AHN”; CN 106060866A, Publication date: Oct/26/2016). (For citation purpose English translation of “CN 106060866A” has been used) in view of in view of SHARMA et al. (hereinafter, “SHARMA”; 20160380779).
In response to claim 1, 
AHN teaches a method of transmitting configuration information, the method being applied to a user terminal, the method comprising: sending In-Device Coexistence (IDC) assistance information to a network-side device (page 5, paragraphs 1-2, sending assistance information by an UE to an eNB in step 905),
receiving assistance configuration information of IDC interference cancellation sent by the network-side device (page 5, paragraph 5, sending a response information by the eNB in step 910 teaches this limitation), wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (page 5, paragraph 1 and 2, step 905, reducing, avoiding or removing interference teaches this limitation). 
AHN does not teach explicitly about wherein the network-side device comprises at least one of a master node (MN) and a secondary node (SN).
SHARMA teaches wherein the network-side device comprises at least one of a master node (MN) (paragraph 107, MeNB); and a secondary node (SN);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AHN to use a MN as taught by SHARMA because it would improve the communications between such network entities when a split control-plane/user-plane architecture (C/U) is in place.
In response to claim 5, 
AHN teaches wherein an SRB is established between the user terminal and the SN (page 5, paragraph 1 and 2,  step 905, sending assistance information by an UE to an eNB is equated to sending signaling radio bearer (SRB)); the network-side device comprises at least one of the MN and the SN (page 5, paragraph 1 and 2, eNB is equated to a MN node); 
AHN does not teach explicitly about the assistance configuration information comprises at least one of assistance configuration information of IDC interference cancellation of the MCG and the assistance configuration information of IDC interference cancellation of the SCG.
 SHARMA teaches the assistance configuration information comprises at least one of assistance configuration information of IDC interference cancellation (paragraph 54 is interpreted as reducing or exempting IDC for a cell); of the MCG (paragraph 96, using MeNB of an MCG is read as using MCG); and the assistance configuration information of IDC interference cancellation of the SCG.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AHN to assistance 
In response to claim 6, 
AHN teaches sending assistance configuration information of IDC interference cancellation to the user terminal (page 5, paragraph 5, sending a response information by the eNB in step 910 teaches this limitation), wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (page 5, paragraph 1 and 2, step 905, reducing, avoiding or removing interference teaches this limitation). 
AHN does not teach explicitly about a method of transmitting configuration information, the method being applied to a Master Node (MN), the method comprising: receiving In-Device Coexistence (IDC) assistance information sent by a user terminal.
SHARMA teaches a method of transmitting configuration information, the method being applied to a Master Node (MN), the method comprising: receiving In-Device Coexistence (IDC) assistance information sent by a user terminal (paragraph 107, sending a interference list to both MeNB and seNB for experiencing IDC interference is interpreted as receiving by the MeNB or MN);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AHN to about a 
Claims 22-23 and 25-26 are rejected under 35 U.S.C 103 (a) as being unpatentable over AHN JAE-HYUN et al. (hereinafter, “AHN”; CN 106060866A, publication date Oct/26/2016). (For citation purpose English translation of “CN 106060866A” has been used) in view of in view of SHARMA et al. (hereinafter, “SHARMA”; 20160380779) and in further view of INGALE et al. (hereinafter, “INGALE”; 20180263048).
In response to claims 22 and 25, 
AHN teaches the processor (page 8, paragraph 18, elements 1605 and 16010, interference detection unit and auxiliary information generation unit together is interpreted as a processor); implements steps in the method of transmitting configuration information according to claim 1 (this part is rejected as claim 1). 
AHN and SHARMA do not teach explicitly about a user terminal, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program.
INGALE teaches a user terminal, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program (paragraph 48 teaches these limitations),

In response to claims 23 and 26, 
AHN teaches the processor (page 9, paragraph 6, interference coordination unit 1660); implements steps in the method of transmitting configuration information according to claim 6 (this part is rejected as claim 6). 
AHN and SHARMA do not teach explicitly about a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program.
INGALE teaches a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program (paragraph 48 teaches these limitations),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AHN and SHARMA to use a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program as taught by INGALE because it would allow resolving co-existence interference information among within a device. 
Allowable Subject Matter
Claims 2-4, 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 106060866 (English translation)……..pages 4-5 and 8-9.
20150319731………………..paragraphs 168-173.
20180263048………………..paragraphs 48 and 53.
20130242833……………….paragraphs 121 and 138.
20210160231………………paragraphs 162.
20210084031………………paragraph 159.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466            


/DIANE L LO/Primary Examiner, Art Unit 2466